From a judgment of conviction for the offense of manslaughter in the first degree, this appeal was taken.
We have carefully considered the entire record and have found no ruling of the court, pending the trial, as being infected with error, prejudicial to the substantial rights of the accused.
Three written charges are copied in the record, coupled with the statement: "The court erred in refusing the following written charges requested by the defendant." Neither of the three written charges bear any endorsement by the trial judge as the Statute requires. Title 7, § 273 Code of Alabama 1940, expressly provides:
"Charges moved for by either party must be in writing, and must be given or refused in the terms in which they are written; and it is the duty of the judge to write 'given' or 'refused,' as the case may be, on the document, and sign his name thereto; which thereby becomes a part of the record." *Page 548 
Special written charges do not become a part of the record unless they bear the requisite endorsement of the trial judge; and not being a part of the record, this court is without authority to consider them. Richardson v. State, 22 Ala. App. 277,114 So. 789; Mason v. State, 16 Ala. App. 405, 78 So. 321; Berry v. State, 231 Ala. 437, 165 So. 97, and cases cited.
Furthermore, the oral charge of the court is not set out in the record, for this reason also, the purported refused written charges could not be considered.
Defendant made a motion for a new trial. This motion was properly overruled, for the reasons hereinabove stated. Nothing, so far as this record shows, was offered in support of said motion.
The evidence in this case was amply sufficient to support the verdict of the jury and to sustain the judgment of conviction from which this appeal was taken. No error appearing, said judgment will stand affirmed.
Affirmed.